Title: Thomas Jefferson to Archibald S. Bulloch, 17 June 1819
From: Jefferson, Thomas
To: Bulloch, Archibald Stobo


          
             Monticello June 17. 19.
          
          Th: Jefferson presents his compliments to mr Bulloch and is very sensible of the indulgence with which he has viewed the course he has followed thro’ his political life. if he has deserved any thing of his country it has been fully remunerated by the testimonies of it’s good will so often manifested. he sincerely wishes that the son to whom mr Bulloch has been pleased to give his name may, like the skilful painter, seize the best features only of his model and, filling them up with his flattering pencil, make of his copy what the original should have been, rather than what it was. he salutes mr Bulloch with esteem & respect.
        